Order entered October 14, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00268-CR

                       JOSHUA WILLIAM SUTHERBY, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-83201-2016

                                         ORDER
                         Before Justices Myers, Osborne, and Nowell

       We GRANT the February 4, 2019 motion of Lara Bracamonte Davila to withdraw as

appellate counsel for appellant. We DIRECT the Clerk of the Court to remove Lara Bracamonte

Davila as counsel of record for appellant. We DIRECT the Clerk of the Court to send a copy of

this order and all future correspondence to Joshua William Sutherby, TDCJ No. 02180528, Gurney

Unit, 1391 FM 3328, Palestine, Texas 75803.



                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE